DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 - 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


, separate from the SDI/MFI-1 measurement line, which connects the flow rate measuring unit with the level sensor and is configured to provide to the flow rate measuring unit an MFI-2 measurement of the second filtration membrane unit using a flow rate of water passing through the SDIIMFI-2 measurement line”.
The dependent claims are likewise interpreted and accordingly rejected.

Regarding claim 21, the limitation “an SDIIMFI-1 measurement line connecting the flow rate measuring unit with the first filtration membrane through the level sensor; an SDI/MFI-2 measurement line connecting the flow rate measuring unit with the level sensor; and a buffer , separate from the SDI/MFI-1 measurement line, connecting the flow rate measuring unit with the level sensor;  and the second filtration membrane is mounted on the SDI/MFI-2 measurement line between the flow rate measuring unit and the buffer tank”.
The dependent claims are likewise interpreted and accordingly rejected.	

Allowable Subject Matter
Claims 15 - 24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Regarding claim 15, examiner notes a search has revealed prior art, Ju (KR20130081436), that discloses a device with a supply unit, a first filtering membrane, a second filtering membrane, a raw water supply line, a flow rate measuring unit, a first path line connecting the first filtering membrane with the flow rate measuring unit, a second path line, separate from the first path line, which connects the output of the first filtering membrane with the input of the second filtering membrane and the output of the second filtering membrane with the flow rate measuring unit. Ju a level sensor configured to store the first permeated water in order to measure a silt density index (SDI) from the first permeated water; an SDI/MFI-2 measurement line, separate from the SDI/MFI-1 measurement line, which connects the flow rate measuring unit with the level sensor and is configured to provide to the flow rate measuring unit an MFI-2 measurement of the second filtration membrane unit using a flow rate of water passing through the SDIIMFI-2 measurement line; and a buffer tank mounted on the SDI/MFI-2 measurement line to store the first permeated water discharged from the level sensor, wherein the second filtration membrane is mounted on the SDI/MFI-2 measurement line between the flow rate measuring unit and the buffer tank to pass second permeated water, in combination  with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.

Regarding claim 21, examiner notes a search has revealed prior art, Ju (KR20130081436), that discloses a method operating a device for measuring fouling index including a supply unit, a first filtering membrane, a second filtering membrane, a raw water supply line, a flow rate measuring unit, a first path line connecting the first filtering membrane with the flow rate measuring unit, a second path line, separate from the first path line, which connects the output of the first filtering membrane with the input of the second filtering membrane and the output of the second filtering membrane with the flow rate measuring unit; with steps including supplying raw water to the first filtering membrane, measuring a pollution degree of the first filtering membrane a level sensor;  an SDIIMFI-1 measurement line connecting the flow rate measuring unit with the first filtration membrane through the level sensor; an SDI/MFI-2 measurement line, separate from the SDI/MFI-1 measurement line, connecting the flow rate measuring unit with the level sensor; and a buffer tank mounted on the SDIIMFI-2 measurement line and the second filtration membrane is mounted on the SDI/MFI-2 measurement line between the flow rate measuring unit and the buffer tank; measuring a silt density index (SDI) from the first permeated water by storing the first permeated water in the level sensor, discharging the first permeated water, and enabling the first permeated water discharged by the level sensor to reach the flow rate measuring unit through the MFI-2 measurement line; storing the first permeated water discharged from the level sensor in the buffer tank in combination with the remaining limitations of the claim.
The dependent claims would be allowable for at least the same reasons as above.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Ju (KR 20130081436) which discloses measuring a pollution degree of a system with multiple filtering membranes connected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856